NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KITAGAWA (JP 2018156436 A).
Re claim 1.  KITAGAWA discloses (abstract) a vehicle information processing device comprising:
an arrival determination unit (i.e. by way of ECU 40 [0060]) configured to determine, based on positional information of a vehicle (APC) under autonomous driving control, whether or not the vehicle arrives at a destination; (i.e. using a vehicle position specifying unit 52 has a GNSS (Global Navigation Satellite System) system determines position arrival in step S181)
[0086] 
In S181, the information presentation which alert | reports the arrival to the destination is implemented, and it progresses to S182. In S <b> 181, for example, a message such as “Arrived at the destination. The fee is yyy. Please confirm if you like” is displayed on the display unit 61. Such notification may be performed by a voice message by the voice guide unit 62.

an approval determination unit (i.e. by unit 43 [0043, 0085]) configured to determine, based on approval notification for notifying that a user approves the arrival of the vehicle at the destination, whether or not the user approves the arrival of the vehicle at the destination; 
[0087] 
In S <b> 182, it is determined whether or not the user who is a passenger has input to the operation input unit 63 an approval for arrival at the destination. If it is determined in S182 that there is no input corresponding to “Yes”, the process proceeds to S183, and a process for resetting the destination is performed. When the destination is reset in S183, movement to the destination is started by autonomous traveling in the normal traveling mode. On the other hand, if it is determined in S182 that there is an input corresponding to “Yes”, the process proceeds to S184.

a safety determination unit (by way of environment sensor 51 [0032]) configured to determine whether or not surroundings of the vehicle are safe to the user who unboards the vehicle based on vehicle environment information surrounding the vehicle; and 
[0061]
In S111, the image of the camera outside the vehicle of the traveling environment acquisition sensor 51 is image-analyzed, and a search process for a user who becomes a passenger is performed around the meeting place. If the passenger can be searched, the process proceeds to S112. In S112, the confirmation process of the user who becomes a passenger is implemented, and when it matches with the passenger in the reservation information, the process proceeds to S113.

[0121]
In the above embodiment, the vehicle APC can automatically open and close the door when the user gets on and off the vehicle. However, the user who is a passenger may open and close the door. However, even in a vehicle in which the user manually opens and closes the door, it is desirable that the automatic operation ECU has a lock function that monitors the situation around the vehicle and appropriately prohibits the opening and closing of the door. In particular, elderly people and children are particularly vulnerable to safety checks. In addition, unmanned taxis using autonomously traveling vehicles APC do not have personnel who can help elderly people get on and off, unlike manned taxis. For this reason, it is particularly important to check the surrounding conditions by the in-vehicle system when the user gets on and off. Prohibiting the opening and closing of the door with the lock function is particularly effective for improving the user's sense of security and reliability in a vehicle dispatch service for elderly people and children.

a door controller [0121] configured to request a door control device to open a door in a case where determination is made that the vehicle arrives at the destination, determination is made that the user approves the arrival of the vehicle at the destination, and determination is made that the surroundings of the vehicle are safe to the user who unboards the vehicle. (FIG.13 – steps S181-S199)
Re claim 2.  KITAGAWA discloses the vehicle information processing device according to claim 1, further comprising a fare adjustment determination unit [0019-0020] configured to determine, based on fare adjustment end notification for notifying that the user pays a fee of use of the vehicle, whether or not the user pays the fee of the use of the vehicle, 
wherein the door controller is configured to request the door control device to open the door in a case where determination is made that the vehicle arrives at the destination, determination is made that the user approves the arrival of the vehicle at the destination, determination is made that the surroundings of the vehicle are safe to the user who unboards the vehicle, and determination is made that the user pays the fee of the use of the vehicle. (i.e. Then, the user can get off the vehicle by the getting-off process. According to the billing process, the user can pay the usage fee for the dispatch service online as a payer)
Re claim 10.  KITAGAWA discloses (as applied for claim 1 given similarity in functional limitations and the structure similarity) a vehicle information processing method comprising: 
by a processor [0040], 
determining, based on positional information of a vehicle under autonomous driving control, whether or not the vehicle arrives at a destination; 
determining, based on approval notification for notifying that a user approves the arrival of the vehicle at the destination, whether or not the user approves the arrival of the vehicle at the destination;
determining whether or not the surroundings of the vehicle are safe to the user who unboards the vehicle based on vehicle environment information surrounding the vehicle; and 
requesting a door control device configured to control opening and closing of a door of the vehicle to open the door in a case where determination is made that the vehicle arrives at the destination, determination is made that the user approves the arrival of the vehicle at the destination, and determination is made that the surroundings of the vehicle are safe to the user who unboards the vehicle.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        6/3/2022